Exhibit 10.1


SELECTIVE INSURANCE SUPPLEMENTAL PENSION PLAN


AMENDMENT NO. 2


THIS AMENDMENT No. 2 is made by Selective Insurance Company of America (the
“Company”) to the Selective Insurance Supplemental Pension Plan, As Amended and
Restated Effective as of January 1, 2005 (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Plan for the benefit of certain key employees
of the Company and those of its affiliates which have adopted the Plan; and


WHEREAS, the Company amended the Plan by Amendment No. 1, dated March 25, 2013,
to cease all future benefit accruals under the Plan effective as of March 31,
2016; and


WHEREAS, the Plan currently provides that benefits under the SERP for calendar
months commencing on or after a participant’s Normal Retirement Age, as defined
in the SERP, shall be permanently withheld in accordance with the suspension of
benefits provisions of the Retirement Income Plan for Selective Insurance
Company of America (the “Retirement Plan”); and


WHEREAS, the Company wishes to amend the Plan, effective as of January 1, 2020,
consistent with the changes contemporaneously made to the Retirement Plan, to
discontinue suspension of benefits for participants who, after payment of their
benefits under the Plan has commenced, are reemployed by the Company or any of
its affiliates for a specific project and for a period that is not reasonably
expected to last more than twelve (12) months, each as described in the offer
letter made to the participant; and


WHEREAS, the Company or its delegee may amend the Plan at any time, pursuant to
Section 18(a) thereof, by an instrument in writing.


NOW, THEREFORE, effective as of January 1, 2020, the Company hereby amends
Section 9(c) of the Plan to read as follows:


(c) If a Member continues to perform Hours of Service after his Normal
Retirement Age, Plan benefits for calendar months commencing on or after his
Normal Retirement Age shall be permanently withheld in accordance with the
suspension of benefits provisions of the Retirement Plan. For the avoidance of
doubt, effective as of January 1, 2020, Plan benefits shall not be withheld for
a Member who (i) has incurred a Separation from Service, (ii) has commenced
receipt of retirement benefits under the Plan, and (iii) is subsequently
reemployed by the Company or an Affiliate at any time (either before or on or
after January 1, 2020) for a specific project and for a period that is not
reasonably expected to last more than twelve (12) months, each as described in
the offer letter made to the Member. Such benefits (y) shall be paid during the
period of reemployment in the same form, in the same amounts, and at the same
time(s) as the Member’s benefit payments immediately prior to the date of
reemployment; and (z) shall constitute an additional benefit that is a Post-2004
Benefit.


IN WITNESS WHEREOF, this Amendment No. 2 is hereby executed on this 25th day of
February, 2020.


SELECTIVE INSURANCE COMPANY OF AMERICA




By: /s/ Michael H. Lanza
Name: Michael H. Lanza
Title: Executive Vice President and General Counsel


1

